             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                    No. __:____-CV-_______

MAGALY FELICIANO-MATEO,


       Plaintiff,
                                            COMPLAINT
           v.

DI GROUP, LLC D/B/A
CAROLINA DUKE INN, and
MEHUL PATEL


       Defendants.


                     PRELIMINARY STATEMENT

  1.     This is an action by a former employee against DI

         Group, LLC d/b/a Carolina Duke Inn (“the motel”),

         together with its owner and Manager, Mehul Patel,

         (“Defendants”) to recover unpaid wages under the

         Fair Labor Standards Act (FLSA). 29 U.S.C. §§ 201,

         et seq.

  2.     Defendants are jointly and severally liable for

         their violations of the FLSA.

  3.     Defendants employed Plaintiff within the meaning

         of the FLSA while failing to pay her the minimum

                                  1


   Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 1 of 28
     wage during her almost two years of working at the

     motel.

4.   Defendants also failed to pay Plaintiff overtime

     pay for several pay periods over approximately five

     (5) months.

5.   Defendants      took    unauthorized        deductions      from

     Plaintiff’s      pay     that    resulted       in    Plaintiff

     receiving less than the minimum wage “free and

     clear” in violation of the FLSA.

6.   Defendants further violated the FLSA by engaging

     Plaintiff to wait and allowing or requiring her to

     work without compensating her.

7.   Defendants’ violations of the FLSA were willful

     because Defendants were aware of the requirement

     to pay Plaintiff the minimum wage and overtime yet

     took actions they knew would have the effect of

     bringing Plaintiff’s pay below the minimum wage or

     showed     reckless      disregard      for     whether     they

     complied with the FLSA.




                                2


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 2 of 28
                     JURISDICTION AND VENUE
8.   This Court has original jurisdiction over this

     action pursuant to 28 U.S.C. §§ 1331, 1337, and 29

     U.S.C. § 216(b).       This Court has the power to grant

     declaratory relief pursuant to 28 U.S.C. §§ 2201

     and 2202.

9.   Venue is proper pursuant to 28 U.S.C. 1391(b)

     because     a     substantial     part     of    the    pleaded

     violations occurred at or near the Carolina Duke

     Inn in Durham, North Carolina.


                     NATURE OF THIS ACTION
10. Plaintiff brings this action under the Fair Labor

     Standards Act. 29 U.S.C. §§ 201 et seq. and the

     Declaratory Judgment Act. 28 U.S.C. §§ 2201 and

     2202.

11. Plaintiff seeks declaratory relief, back wages,

     liquidated damages, costs, and attorney’s fees.

12. Plaintiff demands a jury trial on all issues so

     triable.




                                3


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 3 of 28
                               PARTIES
13. Plaintiff is a former employee of Defendants who

    worked at their budget motel, the Carolina Duke

    Inn, in Durham, North Carolina.

14. Plaintiff worked for Defendants from approximately

    October 2018 through May 2020.

15. Plaintiff      was    at    all   times    relevant     to   this

    complaint        an        “employee”       of      Defendants,

    individually and collectively, within the meaning

    of the Fair Labor Standards Act in that she was

    employed by Defendants and is an individual that

    Defendants suffered or permitted to work. See 29

    U.S.C. §§ 203(e)(1);(g).

16. Defendant DI Group, LLC is a North Carolina limited

    liability company that owns and operates the motel.

17. Defendant Mehul Patel is the owner and manager of

    Defendant DI Group, LLC.

18. Defendant Patel is a “manager” within the meaning

    of N.C. Gen. Stat. § 57D-3-20.




                                  4


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 4 of 28
19. Upon information and belief, Defendant Patel owns,

    operates, or helps manage multiple hotels in other

    states including Virginia and South Carolina.

20. Defendants, individually and collectively, were at

    all times relevant to this complaint “employers”

    within the meaning of the FLSA. 29 U.S.C. § 203(d).

21. Defendants were at all times relevant to this

    complaint        an   “enterprise    engaged      in   commerce”

    within     the    meaning    of   the     FLSA.   29   U.S.C.       §

    203(s)(1)(A).


                      STATEMENT OF FACTS
             A. Plaintiff’s Employment at the Motel

22. Plaintiff        began   working     at    the     motel     as     a

    housekeeper around October 2018.

23. As a housekeeper, her duties included cleaning the

    rooms, changing the sheets, and placing new towels

    in rooms, among other activities.

24. Upon     information        and    belief,       Plaintiff        and

    Defendants never signed an employment agreement.



                                 5


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 5 of 28
25. When Plaintiff began working at the motel, she

    worked seven (7) days a week.

26. About five months into Plaintiff’s employment with

    Defendants, in roughly February of 2019, she began

    working six (6) days a week instead of seven (7).

27. Her work schedule varied each day, but generally

    she worked from about 11:00 a.m. to 5:00 p.m.

28. Near     the     beginning       of       each   workday,        the

    housekeeping        manager,         as   Defendants’      agent,

    distributed a paper to Plaintiff listing the rooms

    she was required to clean that day (“room list”).

29. The room list gave the room numbers of each room

    Defendants       assigned       to    Plaintiff     and    stated

    whether the guest in each room was checking out or

    staying another night, and it included a space for

    the manager to check off each room once Plaintiff

    cleaned it.

30. Defendants’ compensation of Plaintiff’s work was

    based on the number of rooms she cleaned and the




                                6


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 6 of 28
    type of cleaning each room required (checkout or

    stayover).

31. Upon information and belief, Defendants divided

    the total number of rooms needing to be cleaned

    each day by the number of available housekeepers

    so that each housekeeper was assigned a roughly

    equal number of rooms.

32. Defendants assigned Plaintiff a “line” of rooms

    from which her daily assignments were taken.

33. Plaintiff’s assigned rooms were rooms 202-252, and

    Defendants assigned Plaintiff her daily allotment

    of rooms to be cleaned from this line.

34. The    line     consisted        of   twenty-six     (26)   even-

    numbered rooms. (202, 204, 206 etc.)

35. Plaintiff began her workday by removing the dirty

    laundry from each room, cleaning the room and

    bathroom,       and    restocking     each   room    with   soap,

    shampoo, etc. (“preliminary tasks”).

36. Among the last steps in Plaintiff’s workday were

    making    the    bed    or   beds     with   clean   sheets      and


                                 7


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 7 of 28
    bedding and restocking the towels and washcloths

    in the bathrooms.

37. In order to complete her rooms and finish her

    workday, Plaintiff relied on Defendants to supply

    her with the fresh linens that she needed to then

    replace the dirty ones in each of her assigned

    rooms.

38. The laundry for the motel was done primarily by

    the housekeeping manager.

39. Plaintiff had to wait for Defendants’ housekeeping

    manager to make the needed clean linens available

    before she could replace dirty ones, and the order

    in which clean linens were distributed between

    Plaintiff and her coworkers was undefined, so that

    Plaintiff could not anticipate when clean linens

    would be available.

40. Plaintiff was expected to begin cleaning rooms

    again as soon as clean laundry was available.

41. Defendants permitted Plaintiff to wash sheets and

    towels      herself,      using      the    hotel’s      laundry


                                8


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 8 of 28
    facilities for laundry staff, to avoid having to

    wait until later in the day to receive clean linens

    from    the   manager,      but   Defendants      did    not     pay

    Plaintiff for this time spent doing laundry.

42. Plaintiff washed the towels and sheets needed to

    complete her work herself roughly three times each

    week, and each time resulted in an hour or hour-

    and-a-half of Plaintiff working without pay.

43. Because Defendants paid Plaintiff by the number of

    rooms cleaned, it cost them nothing to make her

    wait for clean linens or to have her launder the

    linens used for her rooms.

44. Defendants’      justification       for    making      Plaintiff

    wait was that she lived at the motel and therefore

    could wait more easily than other employees.

45. Defendants decision to operate as such had the

    effect of motel employees that did not live on site

    consistently being able to             finish their workday

    earlier while Defendants refused to pay Plaintiff




                                9


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 9 of 28
     for   the    time   they    engaged     her    to   wait   every

     workday.

46. This arrangement primarily benefited Defendants

     because     Plaintiff      was   available     at   a   moment’s

     notice. Defendants did not have to wait for her to

     travel from her home to the motel and could thus

     get the rooms cleaned faster while still not paying

     Plaintiff (or any other employee) as she waited

     for Defendants to supply her with needed clean

     linens.

47. Defendants sometimes called Plaintiff after she

     cleaned all of her rooms for the day and required

     her to take additional towels or toiletries to

     guests. She was expected to be available for these

     calls.

48. Defendants did not compensate Plaintiff for the

     trips to take additional supplies to motel guests.

49. By always selecting Plaintiff as the one to wait

     and    providing      her     the    needed     linens     last,

     Defendants engaged her, rather than one of her


                                 10


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 10 of 28
     coworkers, to wait, and Plaintiff’s waiting time

     was primarily for the benefit of Defendants.

              B. Plaintiff’s Residence at the Motel

50. During the time Plaintiff worked for Defendants,

     Plaintiff     lived     in    a   motel   room     provided      by

     Defendants.

51. Upon     information       and     belief,       Defendants       and

     Plaintiff never memorialized any lodging agreement

     in writing.

52. Initially Plaintiff lived in a “double” room with

     two beds.

53. Around the time she switched from working seven

     (7) days a week to six (6), she switched from the

     double room to a “single” room with only one bed.

54. While     Plaintiff       stayed     in    the     double     room,

     Defendants told Plaintiff the monthly cost of the

     room was $800.00 or roughly $400.00 each paycheck.

55. Plaintiff moved to a single room because Defendants

     told her it would cut her monthly deduction in half

     to $400.00 or roughly $200.00 each paycheck.

                                  11


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 11 of 28
56. Upon information and belief, Defendants did not

     maintain or upkeep the room Plaintiff lived in

     similarly to how they upkept the rooms of motel

     guests. The condition of the room was generally

     poor and in need of maintenance.

57. Upon information and belief, the actual cost to

     the Defendants of both the double and single rooms

     was substantially less than $800 per month and $400

     per month respectively, and the charge to the

     Plaintiff resulted in a profit to Defendants.

         C. Plaintiff’s Compensation for her Work and

                Defendants’ Deductions for Lodging

58. Defendants’ compensation of Plaintiff’s work was

     based on the number of rooms she cleaned and the

     type of cleaning each room required.

59. Defendants paid Plaintiff $3.00 for each room she

     cleaned where the guest was staying another night,

     what the motel called a “stay over.”




                                12


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 12 of 28
60. For rooms where the guest checked out that day,

     what the motel called a “check out,” Defendants

     paid Plaintiff $3.50 per room.

61. Defendants did not compensate Plaintiff when they

     required her to wait for needed supplies such as

     clean sheets or towels.

62. For “on-call” tasks, such as taking motel guests

     additional towels or toiletries, Defendants did

     not compensate Plaintiff.

63. Defendant paid Plaintiff once every approximately

     two   weeks,     typically      on   Tuesday,     and    usually

     provided a check with a paystub.

64. Each payday when Defendants provided her the check,

     Defendant Patel or his agents would give Plaintiff

     cash in the amount stated on the paycheck minus

     whatever Defendants charged her for lodging.

65. Defendants instructed Plaintiff not to cash her

     check anywhere else besides with Defendants.

66. By requiring Plaintiff to cash her paycheck with

     Defendants, they ensured that they received the


                                13


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 13 of 28
     $200.00 or $400.00 for the lodging directly from

     Plaintiff’s wages before she left the room.

67. Upon information and belief, Defendants rarely if

     ever gave Plaintiff the actual check but instead

     required her to “cash” it with them.

68. Sometimes Defendants were a day late providing

     Plaintiff her pay and paystub.

69. The     check    stubs      that        Defendant     provided     to

     Plaintiff did not include a record for how many

     hours she worked that pay period.

70. The    stubs     only     stated    how    many     checkouts     and

     stayovers she completed in the pay period and the

     amount each type of service was worth, $3.00 for

     stayovers and $3.50 for checkouts.

71. The amount of the check, before any deduction took

     place,    was   often     for     an    amount     less   than   the

     minimum wage of $7.25/hour.

72. For    example,      in    the    two-week    pay     period      from

     December      16,   2019    through        December       29,    2019

     Plaintiff cleaned ninety (90) rooms. Of the ninety


                                 14


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 14 of 28
     (90), seventy (70) were check outs and twenty (20)

     were stay overs. In the same two weeks, Plaintiff

     worked approximately seventy-two (72) hours.

73. If Defendants paid the minimum wage, it would

     result    in   them    paying     Plaintiff      approximately

     $522.00     for     this   pay    period,      prior    to       any

     deductions ($7.25 X 72 = $522.00).

74. Defendants gross pay to Plaintiff for this pay

     period was for $305.00, which is $217.00 less than

     the minimum wage amount. After taxes and other

     payroll withholdings required by law, Plaintiff’s

     check was for $281.67.

75. In    this    same    pay   period,     Defendants      deducted

     $200.00 from Plaintiff leaving her only $81.67—an

     effective after-tax wage rate of roughly $1.13/hr.

76. Plaintiff did not receive her wages free and clear

     because     Defendants     deducted     the   lodging     charge

     prior to paying Plaintiff.




                                15


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 15 of 28
77. Defendants deducted similar amounts for lodging

     each pay period, regardless of the number of pay

     periods in the month.

78. During the early months of Plaintiff’s employment

     with   Defendants,         while   Plaintiff       lived     in   the

     double room, Defendants deducted about $400.00 per

     check or $800.00 per month.

79. Once    Plaintiff       transitioned     to     a    single    room,

     Defendants cut their deduction in half to about

     $200.00 per pay period or $400.00 per month.

80. After Defendants took the deduction, Plaintiff was

     left with very little money to live on.

81. Plaintiff       often       stretched    between         $50.00     or

     $100.00 over a two-week period.

82. Plaintiff received in cash less than the minimum

     wage for every workweek or nearly every workweek

     while working for Defendants.

83. Defendants’       unlawful     deductions       from      Plaintiff

     made   moving     to   a    new    residence       to   escape    the

     deductions, in effect, impossible for Plaintiff.


                                  16


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 16 of 28
84. By failing to pay Plaintiff $7.25 per hour free

     and clear for all the hours worked in a workweek,

     Defendants violated Plaintiff’s right to receive a

     minimum wage for her work.

                     D. Management of the Motel

85. Defendants employed two individuals to co-manage

     the motel. They were known to Plaintiff only as

     “Falu” and “Mr. B.”

86. Falu was the manager who oversaw the front desk

     and housekeepers, including Plaintiff. She was in

     charge of doing laundry.

87. Upon     information      and    belief,      Mr.   B   was       the

     “business manager” of the motel.

88. Upon information and belief, Both Falu and Mr. B

     were    under    the    direction      and    supervision         of

     Defendants.

89. Defendant      Patel     employed     Plaintiff      within       the

     meaning of the FLSA because he acted “directly or

     indirectly in the interest of” DI Group, LLC in

     relation to Plaintiff.

                                17


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 17 of 28
90. Defendant Patel was the person who hired Plaintiff

      initially.

91. Defendant Patel signed Plaintiff’s Paychecks.

92. Defendant Patel was often the person who “cashed”

      Plaintiff’s paychecks and took the deduction which

      resulted in a profit to him.

93. Defendant Patel met regularly with Mr. B to discuss

      the business operations of the motel.

94. When       Plaintiff’s        employment       for     Defendants

      concluded,      Defendant       Patel    offered      Plaintiff

      employment in another motel he owns or manages in

      Virginia.


PLAINTIFF’S FIRST CLAIM: DEFENDANTS FAILED TO PAY THE
MINIMUM WAGE IN VIOLATION OF THE FAIR LABOR STANDARDS
 ACT, 29 U.S.C. § 201 et seq., BY PAYING PLAINTIFF BY
            THE ROOM RATHER THAN THE HOUR.


95. Plaintiff         incorporates        paragraphs        1–94       by

      reference and includes them herein.

96. Defendant DI Group, LLC and Defendant Patel are

      each “employers” within the meaning of 29 U.S.C. §

      203(d).

                                 18


  Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 18 of 28
97. Defendant Patel and Defendant DI Group, LLC are

     employers within the meaning of the FLSA.

98. Defendants failed to pay Plaintiff the minimum wage

     of $7.25 per hour for all hours worked in every

     workweek      or   nearly     every     workweek     while   they

     employed Plaintiff in violation of the FLSA.

99. The    FLSA    requires      employers     to   pay   non-exempt

     employees $7.25 per hour for all hours worked in

     a workweek. 29 U.S.C. § 206(a)(1)(c).

100. Plaintiff worked approximately six (6) hours each

     workday,       and     each         workweek     consisted       of

     approximately six (6) workdays.

101. A   typical    workweek       for    Plaintiff     consisted     of

     approximately thirty-six (36) compensable hours.

102. A thirty-six (36) hour workweek at the minimum wage

     of $7.25 per hour is $261.00 per week.

103. Because Defendants paid Plaintiff every two weeks,

     a typical paycheck should have been approximately

     $522.00 ($261.00 X 2).




                                 19


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 19 of 28
104. Defendants’ payment to Plaintiff was less than the

     minimum wage.

105. By failing to pay Plaintiff $7.25 per for all the

     hours worked in a workweek, Defendants violated

     Plaintiff’s right to receive the minimum wage for

     her work.

106. Defendants’ violations of the FLSA were willful

     because Defendants were aware of the requirement

     to pay Plaintiff the minimum wage and took actions

     they    knew    would    have    the   effect     of   bringing

     Plaintiff’s pay below the minimum wage or showed

     reckless disregard for whether they complied with

     the FLSA.

107. Defendants are jointly and severally liable for

     these violations.

108. Plaintiff is entitled to actual and liquidated

     damages for up to three years’ worth of violations.




                                20


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 20 of 28
     PLAINTIFF’S SECOND CLAIM: DEFENDANTS BROUGHT
PLAINTIFF’S PAY BELOW THE MINIMUM WAGE IN VIOLATION OF
THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201 et seq.,
         BY TAKING UNLAWFUL LODGING DEDUCTIONS

 109. Paragraphs      1    through        108   are    realleged       and

      incorporated herein by reference.

 110. Defendant DI Group, LLC and Defendant Patel are

      each “employers” within the meaning of 29 U.S.C. §

      203(d).

 111. Defendant Patel and Defendant DI Group, LLC are

      employers within the meaning of the FLSA.

 112. The   FLSA    requires     employers       to   pay   non-exempt

      employees $7.25 per hour for all hours worked in

      a workweek. 29 U.S.C. § 206(a)(1)(c).

 113. The wages paid to an employee must be “free and

      clear.” 29 C.F.R. § 531.35

 114. Plaintiff worked approximately six (6) hours each

      workday,       and     each         workweek     consisted        of

      approximately six (6) workdays.

 115. A   typical    workweek       for    Plaintiff    consisted       of

      approximately thirty-six (36) compensable hours.



                                 21


  Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 21 of 28
116. A thirty-six (36) hour workweek at the minimum wage

     of $7.25 per hour is $261.00 per week.

117. Because Defendants paid Plaintiff every two weeks,

     a typical paycheck should have been approximately

     $522.00 ($261.00 X 2).

118. Defendants’ unlawful deduction of Plaintiff’s pay

     brought her “free and clear” payment below the

     minimum wage in every workweek or nearly every

     workweek       while    they     employed       Plaintiff        in

     violation of the FLSA.

119. By failing to pay Plaintiff $7.25 per hour free

     and clear for all the hours worked in a workweek,

     Defendants violated Plaintiff’s right to receive

     the minimum wage for her work.

120. Defendants’ violations of the FLSA were willful

     because Defendants were aware of the requirement

     to pay Plaintiff the minimum wage and took actions

     they    knew    would    have    the   effect     of   bringing

     Plaintiff’s pay below the minimum wage or showed




                                22


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 22 of 28
      reckless disregard for whether they complied with

      the FLSA.

121. Defendants are jointly and severally liable for

      these violations.

122. Plaintiff is entitled to actual and liquidated

      damages for up to three years’ worth of violations.


  PLAINTIFF’S THIRD CLAIM: DEFENDANTS FAILED TO PAY
OVERTIME FOR PAY PERIODS IN WHICH PLAINTIFF WORKED IN
 EXCESS OF FORTY (40) HOURS IN VIOLATION OF THE FAIR
     LABOR STANDARDS ACT, 29 U.S.C. § 201 ET SEQ.
123. Paragraphs       1   through      122    are    realleged         and

      incorporated herein by reference.

124. Defendant DI Group, LLC and Defendant Patel are

      each “employers” within the meaning of 29 U.S.C. §

      203(d).

125. Defendant Patel and Defendant DI Group, LLC are

      employers within the meaning of the FLSA.

126. Employers are required to pay non-exempt employees

      time-and-a-half (150%) their “regular rate” for

      each hour in excess of forty (40) in any given

      workweek. 29 U.S.C. § 207(a)(2)(c).



                                 23


  Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 23 of 28
127. The “regular rate” is not allowed to be lower than

     the minimum wage of $7.25/hr.

128. In weeks where an employee works more than forty

     (40)   hours,     the    employer    must    compensate        that

     employee at a rate not less than $10.875/hr for

     each    hour    past    the     fortieth    hour     to   be     in

     compliance with both the minimum wage and overtime

     provisions of the FLSA.

129. During the first five (5) months of her employment,

     Plaintiff worked approximately six (6) hours each

     workday,       and      each     workweek      consisted         of

     approximately seven (7) workdays.

130. A typical workweek for Plaintiff during this time

     period consisted of approximately forty-two (42)

     compensable hours.

131. A forty-two (42) hour workweek at the minimum wage

     of $7.25 per hour is $311.75 per week. ($7.25/hr.

     X 40 hours) + ($10.875/hr. X 2 hours)




                                24


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 24 of 28
132. Because pay periods were two weeks, Plaintiff’s

     checks during these first five (5) months should

     have been roughly $623.50.

133. Defendants failed to pay Plaintiff the overtime

     rate for all or nearly all of the pay periods in

     which she worked more than forty (40) hours.

134. Defendants’ violations of the FLSA were willful

     because Defendants were aware of the requirement

     to pay Plaintiff the overtime rate for these hours

     and took actions they knew would have the effect

     of   bringing     Plaintiff’s      actual    rate    below       the

     overtime rate or showed reckless disregard for

     whether they complied with the FLSA.

135. Defendants are jointly and severally liable for

     these violations.

136. Plaintiff is entitled to actual and liquidated

     damages for up to three years’ worth of violations.




                                25


 Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 25 of 28
PLAINTIFF’S FOURTH CLAIM: DECLARATORY RELIEF 28 U.S.C.
                   §§ 2201 and 2201.

  137. Paragraphs      1     through    136    are    realleged         and

         incorporated herein by reference.

  138. The parties are in dispute as to their respective

         rights, privileges, obligations, and liabilities

         under the FLSA, and require declaratory relief as

         to   what   those    respective      rights,     privileges,

         obligations, and liabilities are.

                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the

Court:

(a) Grant a jury trial on all issues so triable;

(b) Declare Defendants have violated the rights of the

named Plaintiff under the FLSA;

(c) Find that the actions of the Defendants were

willful within the meaning of the FLSA;

(d) Enter Judgment in favor of Plaintiff for actual and

liquidated damages for every workweek for which

Defendants failed to pay the minimum wage within three

years of the filing of Plaintiff’s complaint, plus pre-

                                  26


   Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 26 of 28
and post-judgment interest at the full amount allowed

by law under the First Claim for Relief.

(e) Enter Judgment in favor of Plaintiff for actual and

liquidated damages for every workweek for which

Plaintiff worked in excess of forty (40) hours where

Defendants failed to pay the overtime rate within three

years of the filing of Plaintiff’s complaint, plus pre-

and post-judgment interest at the full amount allowed

by law under the First Claim for Relief.

(f) Award Plaintiff costs and attorney’s fees in an

amount to be decided at a later date in accordance with

29 U.S.C. § 216(b).

(g) Award such other relief as may be just and proper

in this action.




                                  27


   Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 27 of 28
This the 16th day of March, 2021

                                 Respectfully submitted,

                                 /s/Benjamin Williams
                                 NC Bar No. 53665
                                 Legal Aid of NC
                                 224 S. Dawson St.
                                 Raleigh, NC 27601
                                 Phone: (919) 856-2180
                                 BenjaminW@legalaidnc.org

                                 Attorney for Plaintiff




                                  28


   Case 1:21-cv-00211-CCE-JLW Document 1 Filed 03/16/21 Page 28 of 28
